Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 3, 2019

                                     No. 04-19-00369-CV

                          IN THE INTEREST OF N.N.M., a Child,

                 From the 365th Judicial District Court, Dimmit County, Texas
                           Trial Court No. 17-01-13061-DCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding

                                        ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

       The appellant’s brief was originally due to be filed on June 27, 2019. Neither the brief
nor a motion for extension of time to file the brief has been filed. It is therefore ORDERED that
the appellant’s brief must be filed no later than fifteen days from the date of this order. GIVEN
THE TIME CONTRAINTS GOVERNING THIS APPEAL, FURTHER REQUESTS FOR
EXTENSIONS OF TIME WILL BE DISFAVORED.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court